DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded to update the specification to reflect the status of the parent applications.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5-10 & 14-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of evaluation initial phonological awareness skills. This is a method that can be performed by a human. (Note: Since no specific ASR or NPL algorithms are claimed, any thought process that performs those functions reads on the claimed invention. Thus, a human can still perform the claimed invention.) Thus, it is an abstract idea. 
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the smart speaker system, voice interactive technology platform, and the computer interface are generic computers or parts of a generic computer. (See below.) The various algorithms are nominally recited and do not add significantly more.
[0045] Smart speaker can be a wireless speaker and smart device systems. Smart speaker can utilize various features and/or application available across a number of services and platforms, peer-to-peer connection through mesh networking, intelligent personal assistants, and others. A smart speaker can have a designated interface and features in-house, usually launched, or controlled via a mobile-device application and/or home automation software.

[0055] FIG. 2 depicts an exemplary computing system 200 that can be configured to perform any one of the processes provided herein. In this context, computing system 200 may include, for example, a processor, memory, storage, and I/O devices (e.g., monitor, keyboard, disk drive, Internet connection, etc.). However, computing system 200 may include circuitry or other specialized hardware for carrying out some or all aspects of the processes. In some operational settings, computing system 200 may be configured as a system that includes one or more units, each of which is configured to carry out some aspects of the processes either in software, hardware, or some combination thereof.

Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
Applicant’s claims are written to preempt the entire abstract idea. Applicant claims that the initial phonological awareness skill is evaluated by some ASR algorithm that is not specified in the claims. That means use of any possible ASR algorithm is preempted by the claims. Then the initial phonological awareness skill is evaluated by some NPL algorithm that is not specified in the claims. That means use of any possible NPL algorithm is preempted by the claims. Then some web application (that is not described in the claims) is used for a finer level of assessment. But since the details of the web application are not claimed, any web application that can perform a finer assessment is preempted by the claims. Thus, the claims are written to preempt the entire field.
In order to overcome this rejection, Applicant must claim the algorithms used – preferably in detail. However, Applicant may not introduce new matter to the claims. And since no ASR or NPL algorithm is described, or even identified in the specification, it appears unlikely that Applicant can overcome the rejection. Perhaps a Continuation-in-Part application may be in order.
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Response to Arguments
Applicant's arguments filed 12 September 2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed method improves the operation of a computer. While performing the claimed steps might allow a person to improve the operation of a computer, no such improvement is claimed. (Nor is it actually disclosed in the Specification.) In other words, there is no claim drawn to using the method to improve the functionality of a computer. The claims provide feedback to the child, but there is nothing in the claims to indicate using the method to improve the ability of the computer to understand the child. 
It should be noted that if Applicant decides to file a Continuation of this case and claim improving the operation of the computer, then the claims must be drawn to a method of improving the operation of a computer. Since the Specification does not appear to describe any such improvement, such a claim would be new matter.
For these reasons, the rejection under 35 USC §101 is maintained and made final.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached for another system that uses smart speakers to analyze speech using ASR and NPL algorithms.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799